DETAILED ACTION
This is a non-final Office action in response to communications received on 7/15/2020 and 1/27/2022.  Claims 1-9 and 14-22 were selected in the response filed on 1/27/2022 in response to a restriction requirement.  Claims 1-9 and 14-22 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 7/15/2020 are acknowledged.
Provisional/Foreign Priority
Provisional priority to 12/17/2015 is acknowledged.  

Restriction
Applicant’s selection of the group comprising claims 1-9 and 14-22 without traversal is acknowledged.  Accordingly, the restriction is made FINAL.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 14-18, 20 and 22 in this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control module in claims 14 and 15; masking module in claims 14 and 16; hash module in claims 14 and 17; rule cache lookup module in claims 14 and 18; output tag module in claims 14, 20 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, 9 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 7, 9, 15-18, 20 and 22 are rejected as indefinite because they disclose functionality for modules which may not be part of the metadata processing hierarchy of the claim.  Parent claims 1 and 14 disclose that the metadata processing hierarchy comprises one of a group of modules – a control module or a masking module or a hash module or a rule cache lookup module or an output tag module (because the parent claims disclose (i), (ii), (iii), (iv) and/or  (v)).  Since claims 1 and 14 do not 
Claim limitation 14-22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, claims 14-22 disclose a control module implements, masking module implements, hash module implements, rule cache lookup module implements, and output tag module implements without disclosing the hardware which implements these modules.  In addition, the Examiner could not find disclosure in the Specification explaining what hardware in the “metadata hardware processing hierarchy” performs the modules of claims 14-22.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-9 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson (US 2014/0283040) in view of Udit Dhawan et al., Architectural Support for Software-Defined Metadata Processing, Proceedings of the Twentieth International Conference on Architectural Support for Programming Languages and Operations Systems (ASPLOS) 487-502 (March 14-18, 2015) (listed in Applicant’s IDS) (hereafter “Dhawan”).
Regarding claim 1, Wilkerson discloses the limitations substantially as follows:
A method of processing computer instructions on a computer processor comprising: 
receiving a current instruction for metadata processing performed in a metadata processing domain that is isolated from a code execution domain including the current instruction (paras. [0040], [0053], [0063], [0105], [0109], [0127]-[0130], [0201], [0205], [0319], [2054]: receiving instructions with metadata/annotations for evaluating permissions (i.e. meta-data processing) performed in a partitioned page table/protection domain (i.e. meta-data processing domain) that is isolated from other domains and modules); and 
determining, by the metadata processing domain in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies (paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain whether metadata comprising instructions is allowed to be run/executed based on rules/policies), wherein the one or more policies includes a set of rules that enforces execution of a complete sequence of instructions in a specified order from a first instruction of the complete sequence to a last instruction of the complete sequence (paras. [0127]-[0130], [0239], [0392]-[0395], [0397]-[0405], [0741]-[0742], [0930]: rules enforcing execution of instructions for reading and writing are performed with sequential consistency (i.e. according to specified order of sequence for performing instructions), 
Wilkerson does not disclose the limitations of claim 1 as follows:
	the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and/or (v) an output tag module.
However, in the same field of endeavor, Dhawan discloses the limitations of claim 1 as follows:
	determining, in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies, the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and/or (v) an output tag module (Introduction, p. 487, Tag-propagation rules, p. 488, Rule Cache, 489-490, Fig. 1, Resource Estimates, p. 492: determining, based on metadata tags of every instruction, whether to allow the operation comprising the instructions based on rules/policies, where the processing of the metadata tags is carried out using a Programmable Unit for Metadata Processing (PUMP) comprising a rule cache for controlling rules (i.e. control module), masking don’t care inputs (i.e. masking module), hashing inputs (i.e. hash module), lookup of rules from rule cache and tags for results/output).
Dhawan is combinable with Wilkerson because both are from the same field of endeavor of using hardware to implement rules, tagging and metadata of instructions to improve the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s rule cache with the system of Wilkerson in order to improve system performance by enhancing access and processing of the most recently used rules.  
	
	Regarding claims 2 and 15, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 2 and 15 as follows:
	wherein the control module implements control of rule insertion into a rule cache, wherein the rule insertion is associated with a rule cache miss occurrence (pp. 489-491, Rule Cache and Miss Handler: controlling insertion of most recently used rules into rule cache, where rules are installed into the rule cache when the miss handler returns (i.e. associated with rule cache miss occurrence)).  
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claim.


Dhawan discloses the limitations of claims 3 and 16 as follows:
	wherein the masking module implements application of care bits to mask out unused inputs to the metadata processing hierarchy (Dhawan, Rule Cache, pp. 489-490: application of don’t care bits in order to make out unused inputs to the PUMP rule cache).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of masking unused inputs with the system of Wilkerson in order to “avoid polluting the cache with rules for all possible values of the unused slots” (Dhawan, p. 490, second para.).  

	Regarding claims 4 and 17, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 4 and 17 as follows:
	wherein the hash module implements a determination of a hash used during a rule cache lookup (Dhawan, Rule Cache & Fig. 1, p.p. 489-490, Resource Estimates, p. 492: hash used during rule cache lookup).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 5 and 18, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.

	wherein the rule cache lookup module implements a lookup of a hardware rule cache comprising rules on metadata used by the metadata processing to define allowed instructions (pp. 488-490: rule cache implements lookup of hardware rule cache comprising metadata defined by rules used by the PUMP/metadata processing to define instructions for operations that are allowed).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 6 and 19, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Wilkerson and Dhawan disclose the limitations of claims 6 and 19 as follows:
	further comprising determining, by a respective rule cache miss handler, in the metadata processing domain (Wilkerson, paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain) and in accordance with the metadata tag and the current instruction, whether a rule exists in the hardware rule cache for the current instruction, the hardware rule cache including rules on metadata used by the metadata processing to define allowed instructions (Dhawan, pp. 488-491, Tag-propagation rules, Rule cache & Miss Handler, pp.490-491: determining by a miss handler of the rule cache in accordance with metadata tags of the current instruction that the no appropriate rule based on the tags was found in the PUMP rule cache (i.e. no rule exists in the hardware rule cache for the current instruction) causing the Miss Handler to handle the cache miss, where the hardware rule cache includes metadata defined by rules which are used by the PUMP/metadata processing to define instructions for operations that are allowed).
The same motivation to combine utilized in claims 1 and 14 is equally applicable in the instant claims.

	Regarding claims 7 and 20, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 7 and 20 as follows:
	wherein the output tag module implements selection of outputs of the metadata processing hierarchy (Tag-propagation rules, pp. 488-489, Figure 2: selecting output tags based on policy/rules of the PUMP/metadata processing hierarchy).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s method of selecting tags for outputs with the system of Wilkerson in order to provide a rule format that is “markedly more flexible than those considered in prior work (see Tab. 2), which typically compute one output from up to two inputs” (Dhawan, p. 489, first para.).  

	Regarding claims 8 and 21, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.

	wherein the outputs of the metadata processing hierarchy comprise an Rtag output and a PC new tag output (Tag-propagation rules, pp. 488-490, See Figure 2: output tags of the PUMP (i.e. metadata processing hierarchy) comprise R and PC new tags).
The same motivation to combine utilized in claims 7 and 20 is equally applicable in the instant claims.

	Regarding claims 9 and 21, Wilkerson and Dhawan disclose the limitations of the method of claim 1 and the system of claim 14.
Dhawan discloses the limitations of claims 9 and 21 as follows:
	wherein the output tag module implements the selection of the Rtag output and the PC new tag output with at least one multiplexor (The PUMP, pp. 488-490, Figures 1-2: policy generation/selection of the tag outputs comprising the R and PC new are carried out using a Mux).
The same motivation to combine utilized in claims 7 and 20 is equally applicable in the instant claims.

	Regarding claim 14, Wilkerson discloses the limitations substantially as follows:
A system comprising: 
	at least one processor; 
	and a memory comprising code stored therein that, when executed by the at least one processor, performs a method of processing instructions comprising: 
	receiving a current instruction for metadata processing performed in a metadata processing domain that is isolated from a code execution domain including the current instruction (paras. [0040], [0053], [0063], [0105], [0109], [0127]-[0130], [0201], [0205], [0319], [2054]: receiving instructions with metadata/annotations for evaluating permissions (i.e. meta-data processing) performed in a partitioned page table/protection domain (i.e. meta-data processing domain) that is isolated from other domains and modules); and 
	determining, by the metadata processing domain in connection with metadata for the current instruction, whether to allow execution of the current instruction in accordance with a set of one or more policies (paras. [0040], [0127]-[0130], [0319], [2054]: determining by a partitioned page table/protection domain whether metadata comprising instructions is allowed to be run/executed based on rules/policies), wherein the one or more policies includes a set of rules that enforces execution of a complete sequence of instructions in a specified order from a first instruction of the complete sequence to a last instruction of the complete sequence (paras. [0127]-[0130], [0239], [0392]-[0395], [0397]-[0405], [0741]-[0742], [0930]: rules enforcing execution of instructions for reading and writing are performed with sequential consistency (i.e. according to specified order of sequence for performing instructions), 
Wilkerson does not disclose the limitations of claim 14 as follows:
	the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and/or (v) an output tag module.
However, in the same field of endeavor, Dhawan discloses the limitations of claim 14 as follows:
	determining, in connection with metadata for the current instruction, whether to allow execution of the current instruction with a set of one or more policies, the metadata processing is implemented by a metadata processing hierarchy comprising (i) a control module, (ii) a masking module, (iii) a hash module, (iv) a rule cache lookup module, and/or (v) an output tag module (Introduction, p. 487, Tag-propagation rules, p. 488, Rule Cache, 489-490, Fig. 1, Resource Estimates, p. 492: determining, based on metadata tags of every instruction, whether to allow the operation comprising the instructions based on rules/policies, where the processing of the metadata tags is carried out using a Programmable Unit for Metadata Processing (PUMP) comprising a rule cache for controlling rules (i.e. control module), masking don’t care inputs (i.e. masking module), hashing inputs (i.e. hash module), lookup of rules from rule cache and tags for results/output).
Dhawan is combinable with Wilkerson because both are from the same field of endeavor of using hardware to implement rules, tagging and metadata of instructions to improve the security of the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Dhawan’s rule cache with the system 


Conclusion
For the above-stated reasons, claims 1-9 and 14-22 are rejected.
Prior art considered but not relied upon includes:
1) Wilkerson (US 2008/0222397) discloses hard object system for having metadata instructions and partitioning memory segments and using permissions and metadata to determine whether to allow instructions and programs to run (paras. [0040], [0050]-[0054], [0071], [0073], [0105]); and 
2) Jackson (US 2015/0092778) discloses hashing and masking bits while performing rule lookup and matching of rules stored stored in a rule cache (paras. [0008],[0010]-[0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SHARON S LYNCH/Primary Examiner, Art Unit 2438